Citation Nr: 1641135	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  06-25 480	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for disability of the eyes, to include as due to exposure to herbicides.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to January 1969, to include service in Vietnam.  His decorations include the Vietnam Service Medal, Combat Infantryman Badge, and Bronze Star Medal with "V" device (for heroism).

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO, in pertinent part, denied service connection for disability of the eyes.

In an August 2006 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing at the RO in connection with the issue then developed for appeal.  However, he withdrew the request in October 2006.  38 C.F.R. § 20.704(e).

In August 2010, the Board remanded the case, in part, so that the Veteran could be issued a statement of the case (SOC) addressing the issue of his entitlement to a TDIU.  The Board found that the RO in Muskogee, Oklahoma, had denied the claim in March 2007, and that the Veteran had filed a timely notice of disagreement (NOD), but that no SOC had been issued as required by regulation.  See 38 C.F.R. §§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).

In February 2011, while the case was in remand status, the Muskogee RO furnished the Veteran an SOC addressing the TDIU issue.  The Veteran perfected an appeal of the issue by filing what could reasonably be construed as a timely substantive appeal.  After taking further action, the RO confirmed and continued the prior denial of service connection for disability of the eyes and returned the case to the Board.

In April 2011, the Board again remanded the matters on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and again returned the case to the Board.

In June 2014, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Disabled American Veterans.  That action had the effect of revoking the prior power of attorney in favor of The American Legion.  38 C.F.R. § 14.631(f)(1).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to the matter of the Veteran's entitlement to a TDIU.  For the reasons set forth below, the matter of his entitlement to service connection for disability of the eyes must again be REMANDED to the AOJ.


FINDING OF FACT

The evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains, in essence, that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, to particularly include PTSD and residuals of traumatic brain injury (TBI).  He contends that he left his job as a lineman and foreman in 2006 due to increasing anxiety at work; that he became dependent on his wife; that he gained weight and began to have issues with short-term memory; that he isolates, is irritable, and avoids crowds; and that he suffers from symptoms that include nightmares, sleeplessness, flashbacks, and feelings of depression and uselessness, with low drive and motivation.

A TDIU is warranted where the evidence of record shows that a veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, as a result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Provided, however, that, if there is only one such disability, the disability must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In the present case, the Board finds that the Veteran meets the threshold requirements for a schedular award of a TDIU.  He is currently in receipt of a 50 percent disability rating for PTSD; a 10 percent rating for residuals of TBI; a 10 percent rating for tinnitus; and a zero percent (noncompensable) rating for obstructive sleep apnea.  Inasmuch as all three of his compensable disabilities were incurred in action, and the ratings combine to 60 percent, the threshold requirements for a schedular award of a TDIU have been satisfied.  Id.

The Board finds, further, that the evidence supports an award of a TDIU.  The evidence reflects that the Veteran has a high school education; that he attended college, but did not earn any degrees; that he worked exclusively in a physical occupation as a lineman and a foreman; and that he has not had any substantive work experience since approximately April 2006.

In January 2016, a VA clinical psychologist conducting an examination for compensation purposes noted that symptomatology associated with the Veteran's PTSD and residuals of TBI consisted of, among other things, intrusive memories, flashbacks, nightmares, chronic sleep disturbance, moodiness, irritability, hypervigilance, anxiety, exaggerated startle response, reduced motivation, a tendency to isolate, anhedonism, occasional crying spells, neglect of personal appearance and hygiene, tension headaches, vertigo, decreased sense of taste and smell, and subjective problems with memory and concentration.  The examiner opined that the Veteran's irritability could moderately compromise his ability to maintain appropriate workplace relationships; that he would probably tolerate stressful work settings poorly; that his neglect of hygiene would likely interfere with work; and that his reduced motivation could be a "serious barrier" to his ability to maintain consistent work attendance and performance.

The final determination with respect to a veteran's entitlement to a TDIU is an adjudicatory, and not a medical, function.  Nevertheless, the findings reflected in the January 2016 report are highly probative.  Under the circumstances, in light of the totality of the record, and giving due consideration to the Veteran's description of the functional effects of his service-connected psychiatric and TBI-related impairments, together with service-connected impairments related to tinnitus and sleep apnea, as they relate to his level of education and prior occupational experience, the Board is persuaded that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  A TDIU is therefore granted.

In arriving at this conclusion, the Board intimates no opinion, either legal or factual, as to the appropriate effective date of the award.  That matter will be addressed by the AOJ when the award is effectuated.


ORDER

A TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran has reported serving in the California Army National Guard for a period of many years, beginning around 1974.  Thus far, the record does not reflect that any efforts have been made to obtain the service treatment records associated with that service.  Because such records, if obtained, could bear on the outcome of the issue remaining on appeal, efforts must be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran has reported receiving treatment for his eyes at Good Samaritan Hospital and, more recently, from a Dr. Tapan Shah at the Abrams Eye Institute.  Thus far, the record reflects that the AOJ has made only one unsuccessful attempt to obtain records from Good Samaritan Hospital (in August 2011), and has not yet solicited a release from the Veteran for records from Dr. Shah.  As such, further development is required.  See, e.g., 38 C.F.R. § 3.159(c)(1) (2015) (VA's reasonable efforts to obtain relevant evidence not in the custody of a Federal department or agency will generally consist of an initial request and, if the evidence is not received, at least one follow-up request); 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

In correspondence received in January 2012, the Veteran indicated that copies of private treatment records relating to his past eye surgeries were copied at, and in the possession of, the VA Medical Centers (VAMCs) in Oklahoma City, Oklahoma, and Loma Linda, California.  This needs to be investigated.

Thereafter, the AOJ should make arrangements to have the VA optometrist who previously evaluated the Veteran in September 2010 review the expanded record and provide a supplemental report regarding the extent to which, if any, the additional evidence impacts on her prior opinion with respect to the likely etiology of the Veteran's current eye disabilities.  In so doing, the examiner must address the Veteran's theory that his eye disabilities can be attributed to the dirt, dust, and debris he was subjected to while in the vicinity of running helicopters during service, and/or his conceded in-service exposure to herbicides.

For the reasons stated, this case is REMANDED for the following actions:

1.  Request from all appropriate source(s) a complete copy of any service treatment records associated with the Veteran's service in the California Army National Guard.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  With appropriate release from the Veteran, make another attempt to obtain relevant records of treatment from Good Samaritan Hospital, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Ask the Veteran to provide releases for relevant records of treatment from Dr. Shah, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Use the appropriate method(s) to obtain copies of any private medical records in their possession pertaining to the Veteran's past eye surgeries from the VAMCs in Oklahoma City, Oklahoma, and Loma Linda, California,.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA optometrist who previously offered an opinion with respect to the etiology of the Veteran's eye disabilities in September 2010.

The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that one or more of the Veteran's currently shown eye disabilities had their onset during, or are otherwise related to, service.

In so doing, the examiner should specifically address whether it is at least as likely as not that one or more of the Veteran's eye disabilities can be attributed to the dirt, dust, and debris he was subjected to when in the vicinity of running helicopters during service, and/or his conceded in-service exposure to herbicides.

If the September 2010 examiner is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


